Title: To Benjamin Franklin from Jan Ingenhousz, 28 June 1777
From: Ingenhousz, Jan
To: Franklin, Benjamin


Dear Freind
Tissingen in Suabia this 28 Juin 1777.
It seems all your lettres miscarry in a certain way. Your last favour of the 26 of April came only to my hands a few days ago after having passed thro Vienna and a great part of the German Empire. I am still at Tissingen in Suabia upon the estate of the Prince de la Tour et Tassis, whose two sons I have succesfully inoculated. I intend to set out from here tomorrow for Manheim were I will stay a few days; from there I will follow the Rhin to Cologne and from there to Holland and be at Amsterdam about the 20th of july. Towards the first of August I intend to set out for London, introduce a young Physician to the medical faculty and to set out directly for Paris in purpose to find you there towards the middel of August. If you Should have any commission to be fulfilled in London send only your lettre to Amsterdam at my name putting upon the direction these words Poste restante. If what you would let sir john or others know you could not communicate to me you want only to inclose a lettre to them which will faithfully be delivred by me, tho I know commissions by words are safer in the present circumstances, as they could search my pockets and find letters which they could suspect. But in this you will know better than I what precautions you ow [ought] to observe for not to hurt your friends. If I had not some private business to perform in Holland I would set out directely to Paris for to enjoye once more in this world the great satisfaction of seing the most respectfull of all my friends. I was the more pleased to hear from yourself, that you will remain some months longer in France, and that I have the most flattering hope of finding you there in healh and happiness. If I was not anxious of carrying over to London my fellow traveller who is to perform a good deal of business there in translating and printing books according to his engagements with his Librariens, I would first come to Paris. But as the American Privateers have allready taken a Dutch pacquet boat, I intend to take shipping at ostende for to have a shorter passage; and a few days after being arrived in London, I will take a trip to Paris. The Great pleasure of seing you will make me overlook wat inconveniences and expenses this will occasion.
Tho both your letters are far from fostering my wishes for to see peace restored between America and Great Brittain, I can’t lay my hope aside as yet. The horrors of a civil warr will at last make an impression in the mind of the leaders on both side. The noble and generous resistance of the Brave Americans will make England yield to their just pretensions of enjoying the same liberties and privileges with the mother country. If I had not the honour of knowing you more than I do mr. Henkock to be a prudent wise and moderate man, incapable of that enthusiastic phrency, which overpowers rather than direct the exertion of our judgement, I should not be so decisive in my expectations. But I am happy to find even in your own lettres the greatest foundation of my hopes, because just all those injuries braught upon America by England, of which you complain, as burning your defenceless cities in the winter, exceting savages &c. are much posterior to the open resistance of America. These wounds are consequences of every warr and are allways buried in oblivion after the quarrel is settlet. However unwarrantable (and I am convinced they are) and imprudent may be the proceedings of the present ministry towards her colonies, I can not think that both these respectable nations deserve such horrid desasters as have been allready the consequence of a dispute which could be settled and can still be if violence of the mind do not overpower the rational faculties of the parties concerned. I am fully persuaded that you act according to your best judgment for the good and dignity of your country, and that no privat resentement has any share in your proceedings. But I have not been able to persuade fully some very respectable persons, that you keep the ungenerous treatement, you recived so undeservedly from the ministry quite upon a separate account from public affaires. My respectfull attachment to you make me wish that your immortal name will go over to the latest posterity unsullied with the least suspicion of blame, but in the contrary crowned with the glory of having during the whole course of your live deserved highly from whole Mankind as one of the greatest philosophers, and having finisth’d such a glorious carrere by settling your own country in peace and prosperity in reuniting the ties so unhappily broken between the two most respectable nations of the world, and blending them in one the happyest for their laws and liberties and the most powerfull, which ever existed in the world. I could wish to have even the least share in bringing about such a honourable and happy reunion.
Some body told me the Emperour is come to your own house. I know he wish’d to have a discours with you, and should be sorry some menagement for England had preventd him to instruct himself in the company of a philosopher. When thinks will be setled, I should be very happy in making such a tour thro germany and italy in your and your Nephews company as we did togeather thro England. There is no more inconvenience in this tour as in one thro England, and I could be your leader, having been twice in that country.
I hope I will find a line of you at Amsterdam.
If you should apprehend they open your lettres at the post office (as I know they watch your whole conduct) you want only to send the lettre inclosed in a cover to my banker, Messieurs Tourton & Baur a Paris, desiring them to send the lettre inclosed to me at Amsterdam under a cover of theirs.
What ever my be the consequences of your unhappy warr, it will only excite in my mind a pity for both nations and perhaps for whole mankind, if the flames of such a destructive warr should fly over to the rest of the world. I will be stedfast in conserving for you all the veneration I had before and the most dutifull sense of gratitude I owe to you for your civilities and friendship towards me.
Give my best compliments to mr. williams and your worthy nephew Franklin. I am very respectfully dear friend Your most humble and obedient servant and affectionate friend
Ingenhousz
 
Addressed: A / Monsieur / Monsieur B. Franklin / Membre de l’Academie Royale / des Sciences de Paris &c &c / presentement / a Paris
Notation: Ingenhouz Tissingen in Suabia 28 juin 1777.

